Memorandum. In granting the motion to suppress, the County Court erroneously applied the principle expressed in People v. Marsh (20 N Y 2d 98). Within the exceptions noted in that decision (p. 101), and upon the officer’s uncontradicted testimony and the County Court’s resultant findings as to defendant’s furtive movements toward the bottom of the front se'at, after the first seizure, it is clear that the officer was warranted in reaching under the seat and seizing the loaded pistol found there. The order of the Appellate Division should be reversed and the defendant’s motion to suppress denied.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order reversed and case remitted to Onondaga County Court for further proceedings in accordance with the memorandum herein.